Citation Nr: 0101049	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchiectasis, 
claimed as a residual of inservice pneumonia.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to August 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

This case was the subject of a November 2000 hearing before 
the undersigned Board member.
 
This issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of this 
action.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a September 1972 RO rating decision 
denying service connection for schizophrenic reaction, 
paranoid type and a pulmonary disability, identified as 
bronchiectasis and residuals of pneumonia.

2.  Since the September 1992 unappealed RO denial of the 
claim for service connection for schizophrenic reaction, 
paranoid type, and a pulmonary disability, evidence was 
submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matters under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims. 


CONCLUSIONS OF LAW

1.  The September 1972 RO determination that denied a claim 
for service connection for schizophrenic reaction, paranoid 
type, and a pulmonary disability is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  Evidence submitted since the September 1972 RO rating 
decision denying service connection for schizophrenic 
reaction, paranoid type, and a pulmonary disability, which 
was the last final denial with respect to this issue, is new 
and material; the claims are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Psychosis will be considered to have been incurred in service 
if manifest to a compensable degree within one year of 
separation from service, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105;  38 
C.F.R. §§ 3.104(a), 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of the unfavorable September 
1972 RO rating determination.  Thus, the decision became 
final.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, the RO has received new records of 
psychiatric treatment from 1965 to 1972, and an April 1999 
statement from a VA physician with specific discussion of the 
veteran's psychiatric history and hospitalization, and 
pulmonary manifestations recommending the veteran be 
considered for a compensation and pension assessment.  
Although the statement contains some ambiguity, the Board 
believes it can be read as containing an opinion that 
psychiatric and "pulmonary difficulties" began in service.  
The Board finds that this information is new and material 
evidence.  It is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matters under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a);  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The purpose behind the VA definition is 
not to require the veteran to demonstrate that the new 
evidence would probably change the outcome of the claim;  
rather it emphasizes the importance of a complete record for 
evaluation of the veteran's claim.  Id.






ORDER

New and material evidence has been submitted to reopen claims 
for service connection for schizophrenia, and bronchiectasis 
claimed as a residual of in service pneumonia.  The claims 
are reopened.  Further development of the claim are directed 
in the REMAND portion of this action, directly below.



REMAND

As noted directly above, the claims for service connection 
for schizophrenia and a pulmonary disability are reopened.  
Also, the Board finds that further development is required 
pursuant to Veterans Claims Assistance act of 2000, discussed 
below, before further adjudication of the issues of 
entitlement to service connection for hypertension.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Of particular interest in the present case are records of the 
Social Security Administration that have not been obtained 
and associated with the claims file.  

Also, the Board finds that a VA psychiatric and pulmonary 
examinations are required in this case.  Although the veteran 
currently has psychiatric disability that the record 
indicates may be associated with active military service, and 
may have pulmonary disability related to service, the record 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the reopened claims for 
service connection for these disabilities.

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify any additional VA, private or 
military records of treatment pertinent 
to his claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder.  The attention of 
the SSA should be respectfully invited to 
38 U.S.C.A. § 5106.

Again, pertinent records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.

4.  Following the above development, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder present.  The claims 
folder or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the clinical records during the veteran's 
active service in order to obtain an 
accurate picture of his current and past 
psychiatric status.  All necessary tests 
should be performed. A copy of this 
remand order also should be provided to 
the examiner.  The examiner should 
provide explicit responses to the 
following questions: 

(a) What is the nature and extent of the 
veteran's psychiatric disability?   

(b) What is the degree of medical 
probability that any current acquired 
psychiatric disability is causally 
related to service, or if pre-existing 
service was chronically worsened by the 
veteran's active service from May 1953 to 
August 1953?  In responding to this 
question, should there be a material 
conflict between the medical history of 
the disability as recalled by the 
claimant now and as reported in the 
contemporaneous clinical records, the 
physician should indicate whether his or 
her opinion would be altered if it was 
assumed that the medical history 
reflected in the contemporaneous medical 
records was the correct history.  

The examiner should indicate the basis 
for the opinion and fully explain the 
rationale. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in his claim for service connection 
for schizophrenia.  38 C.F.R. § 3.655.

5.  Following the above development, the 
veteran also should be scheduled for a VA 
examination by an appropriately qualified 
physician in order to determine the 
nature and etiology of any pulmonary 
disorder present.  The claims folder or 
the pertinent medical records contained 
therein, including the veteran's service 
medical records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be specifically requested to 
review the historical data to include the 
clinical records during the veteran's 
active service in order to obtain an 
accurate picture of his current and past 
pulmonary status.  All necessary tests 
should be performed. A copy of this 
remand order also should be provided to 
the examiner.  The examiner should 
provide explicit responses to the 
following questions: 

(a) What is the nature and extent of the 
veteran's pulmonary disability?   

(b) What is the degree of medical 
probability that any current pulmonary 
disability is causally related to 
service, or if pre-existing service was 
chronically worsened by the veteran's 
active service from May 1953 to August 
1953?  In responding to this question, 
should there be a material conflict 
between the medical history of the 
disability as recalled by the claimant 
now and as reported in the 
contemporaneous clinical records, the 
physician should indicate whether his or 
her opinion would be altered if it was 
assumed that the medical history 
reflected in the contemporaneous medical 
records was the correct history.

The examiner should indicate the basis 
for the opinion and fully explain the 
rationale. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in his claim for service connection 
for schizophrenia.  38 C.F.R. § 3.655.

6. After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO should 
implement corrective procedures at once.
 
7.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

8.  After completion of the above, the RO 
should adjudicate the issues of 
entitlement to service connection for 
schizophrenia, a pulmonary disability and 
hypertension, with consideration given to 
all of the evidence of record, including 
any additional evidence obtained by the 
RO on remand. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


